ORDER

PER CURIAM.
Appellant, James T. Miller, appeals the judgment of conviction entered by the Circuit Court of Audrain County after the trial court found him guilty of trafficking in the second degree, RSMo section 195.223.3(2)(1994). Appellant also appeals the denial of his Rule 29.15 motion without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal files and find the judgment of conviction is supported by substantial evidence and is not against the weight of the *241evidence, and does not erroneously declare or apply the law. We also find the findings and conclusions of the motion court are not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgments pursuant to Rules 30.25(b) and 84.16(b).